DETAILED ACTION
The present application has been made of the record and currently claims 16-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I with regard to claims 16-27 in the reply filed on 7/8/2022 is acknowledged.
Therefore, claims 16-27 are being considered while claims 28-37 are withdrawn from consideration. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both a sealing device as a sealing ring (see fig. 3) and a sealing device on the insertion part (see fig. 5b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amended abstract dated 2/24/2020 of the disclosure is objected to because: 
the abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art, in particular, “To achieve a safer and more reliable connection” (see lines 3-4 of the abstract);
The abstract should avoid using phrases which can be implied, such as, “The invention also comprises” (see line 6 of the abstract).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 21 is objected to because of the following informalities: 
In claim 21, line 2, “actuable” appears it should be “actuatable”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 23-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kacines (U.S. Patent No. 6,079,750).
Claim 16, Kacines discloses:
A connecting arrangement (fig. 5) of a gas pipe (102, fig. 5) of a gas appliance to a gas connection of a gas device of the gas appliance, 
said connecting arrangement comprising: 
a connecting device (see figs. 5-6) configured to connect the gas pipe to the gas connection, 
said connecting device comprising: 
an insertion part (108, figs. 5-6) including a meshing section (132, figs. 5-6) insertable in a mounting axial direction through an opening of the gas connection into an opening tubular space defined by an opening inner surface (110, fig. 5) of the gas connection, 
with the opening inner surface of the gas connection having a diameter which is greater than a diameter of a pipe outer surface of the gas pipe (see fig. 5), 
said meshing section being fixed at least axially to the opening inner surface (see fig. 5, where it appears the surface 110 and 132 are in engagement with one another and 132 would be fixed), and 
a gripping section (107, fig. 6) contacting the pipe outer surface of the gas pipe, when the gas pipe is received in the connecting device (see fig. 5, where this section is in contact with the outer surface of the pipe).

	Claim 17, Kacines discloses:
The connecting arrangement of claim 16, further comprising an opening inner stop (see fig. 5, where the inner stop presses against seal 124) formed internally in the gas connection beyond the opening in a direction of insertion of the gas pipe, 
said opening inner stop having a diameter which is smaller than the diameter of the opening inner surface (see fig. 5, where the inner stop has a smaller diameter than opening inner surface).

	Claim 18, Kacines discloses:
The connecting arrangement of claim 16, further comprising a sealing device (106, fig. 5) mounted in the opening tubular space between the pipe outer surface and the opening inner surface.

	Claim 19, Kacines discloses:
The connecting arrangement of claim 16, wherein the gripping section presses the pipe outer surface and limits a movement of the gas pipe at least in an axial direction of extraction of the gas pipe (see fig. 5).

	Claim 20, Kacines discloses:
The connecting arrangement of claim 16, wherein the gripping section includes a flexible flange (106, see figs. 5-6, where it appears fig. 5 shows 106, 107 deformed and fig. 6 shows the 106, 107 not deformed; it is inherent that all material have some sort of flexibility) for engagement in a notch of the pipe outer surface, thereby limiting a movement of the gas pipe at least in an axial direction of extraction (see Col. 3, lines 66-67 and Col. 4, lines 1-6, where a “click” produced when 106 engages in the notch of the pipe outer surface).

	Claim 21, Kacines discloses:
The connecting arrangement of claim 16, wherein the connecting device is actuatable with a tool to loosen the gas pipe (see Col. 3, lines 62-65, where a tool is required to extract the collet and let the pipe become free). 

	Claim 23, Kacines discloses:
The connecting arrangement of claim 18, wherein the sealing device is made in one piece with the connecting device (see fig. 5, where the sealing device is made in “one piece” because the connection device is made in “one piece”).

	Claim 24, Kacines discloses:
The connecting arrangement of claim 23, wherein the sealing device (106, fig. 6) forms part of the gripping section (107, fig. 5, where the sealing device and gripping section both cooperate to restrain the pipe and the sealing device is part of the gripping section). 

	Claim 27, Kacines discloses:
The connecting arrangement of claim 16, wherein the meshing section is press-fitted into the opening (see fig. 5, where it appears element 132 is press fitted into the opening; see Col. 3, lines 62-65, where a tool is required to extract the collet and let the pipe become free).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kacines in view of Shiozaki (U.S. Patent No. 5,042,848). 
In regards to claim 22, Kacines discloses: 
The connecting arrangement of claim 16, wherein the insertion part and the gripping section of the connecting device are made in one piece (fig. 5),
but does not disclose:
wherein the insertion part and the gripping section of the connecting device are made in one piece of plastic material.
However, Shiozaki discloses a similar connecting device comprising an insertion part (16, fig. 1) and a gripping section (40, fig. 1) of the connecting device are made in one piece (see fig. 3; see Col. 4, lines 59-61, where the insertion part can be made of metal or plastic). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try to use either a metal or plastic for the insertion part and gripping section because Shiozaki discloses that insertion parts and gripping sections are known to be made of either metal or plastics (see Col. 4, lines 59-61) AND there are a finite amount of identified and predictable solution’s where one of ordinary skill in the art would have a reasonable expectation of success using either metal or plastic for the insertion part and gripping section. 

Claim(s) 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kacines in view of Jones et al. (U.S. Patent No. 9,739,404).
In regards to claim 25, Kacines discloses: 
The connecting arrangement of claim 16, but does not explicitly disclose wherein the connecting device is made of an elastic material.
However, Jones discloses: 
a similar connection device comprising an insertion part (36, fig. 3a) and a gripping section (35, fig. 3a),
wherein the connection device is known to comprise either plastics or rubber, 
wherein rubber or any non-corrosive material is preferred (see Col. 7, lines 27-29). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try to use rubber for the connection device of Kacines because Jones discloses that connection devices are known to comprise either plastics or rubbers (see Col. 7, lines 27-29) AND there are a finite amount of identified and predictable solution’s where one of ordinary skill in the art would have a reasonable expectation of success using either plastic or rubber for the connection device.
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

	In regards to claim 26, Jones further discloses:
The connecting arrangement of claim 25, wherein the elastic material is rubber (see Col. 7, lines 27-29, where the material used can be either rubber or plastics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura (U.S. Patent No. 5,284,369) discloses a similar device to Kacines. 
Paluncie (U.S. Patent No. 7,380,838) discloses a similar device to Kacines. 
Guest (U.S. Patent No. 5,390,969) discloses a plastic collet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679